ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Better Direct, LLC                          )      ASBCA No. 61175
                                            )
Under Contract No. N00024-16-P-5132         )

APPEARANCE FOR THE APPELLANT:                      Robert C. Warnicke; Esq.
                                                    Warnicke Law PLC
                                                    Phoenix, AZ

APPEARANCES FOR THE GOVERNMENT:                    E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Samuel W. Morris, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Chantilly, VA

                               ORDER OF DISMISSAL




                                                                                            l
       The appeal has been settled. Accordingly, it is dismissed from the Board's docket
with prejudice.

      Dated: June 7, 2018
                                                ~ . ~ · ·




                                                 RICHARD SHACKLEFORD
                                                 Administrative Judge
                                                 Vice Chairman
                                                 Armed Services Board
                                                 of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61175, Appeal of Better Direct, LLC,
rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals